DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 03/01/2021 & Examiner initiated interview of 06/16/2021.
Claims 1- 38 are pending. Claims 1, 24, & 37 are in independent form.

Response to Arguments
Applicant’s arguments, see Remarks, pages 17- 18 & 22-23 & 32, filed 03/01/2021, with respect to outstanding 112 and 103 rejections in view of the latest amendments of the claims have been fully considered and are persuasive. The outstanding rejections (112 & 103) of the claims 1- 38, mailed on 11/04/2021, have been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 23 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter (i.e., a system with a processor and a memory) is/are directed to “signal per se” under BRI as fully discussed below.
Regarding claim 1, lines 1- 4, the claim recites “A system, comprising: a memory that stores computer-executable components; a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components”.
For claimed “processor” and “system”, applicant’s specification states, in part:
 [0039] As used in this application, the terms "component," "system," "platform," "layer," "controller," "terminal," "station," "node," "interface" are intended to refer to a computer-related entity or an entity related to, or that is part of, an operational apparatus with one or more specific functionalities, wherein such entities can be either hardware, a combination of hardware and software, software, or software in execution. For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives.

[00113] FIG. 10 presents a block diagram of an exemplary analytics component 1000 (e.g., cloud-based, or partially cloud-based, analytics component) according to various implementations and embodiments of the disclosed subject matter. The analytics component 1000 can be part of an analytics system (e.g., a cloud-based analytics system). Aspects of the systems, apparatuses, or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer-readable mediums (or media) associated with one or more machines. Such components, when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc., can cause the machine(s) to perform the operations described.


Here, accordance to applicant’s specification, when the processor or a machine that executes various claimed components (e.g., “collection component”, “analytic component”, “modeler component”) is implemented as a virtual machine (VM) or virtual processor, the remaining structural element of the claim is only “a memory”. Thus, the patent eligible subject matter hinges on the phrase “a memory that stores computer-executable components”. However, PHOSITA knows that the term “memory” media” as in applicant’s specification. See ¶00211 of the specification states:

[00211] For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips ... ), optical disks [e.g., compact disk (CD), digital versatile disk (DVD) ... ], smart cards, and flash memory devices (e.g., card, stick, key drive ... ).

Furthermore, the MPEP 2106.03 states following:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and

 …

A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). 



II) Claims 2- 23 are also rejected because they also fail to cure the deficiency of the claim 1.

Allowable Subject Matter
Claims 24 -38 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115